Citation Nr: 0919257	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis, claimed as chloracne, to include as secondary to 
herbicide exposure. 

2.  Entitlement to service connection to peripheral 
neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A May 2004 rating 
decision denied the Veteran's previously denied claim of 
entitlement to service connection for psoriasis, claimed as 
chloracne, to include as secondary to herbicide exposure.  A 
February 2005 rating decision continued the denial of the 
Veteran's claim of entitlement to service connection for 
psoriasis, claimed as chloracne, and denied his claim of 
entitlement to peripheral neuropathy, both to include as 
secondary to herbicide exposure.

The Veteran was scheduled to appear before the Board at the 
RO in St. Petersburg, Florida on May 17, 2007.  However, the 
Veteran, by a written statement dated on May 17, 2007, 
cancelled his hearing before the Board.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.703 (2008). 


FINDING OF FACT

On January 29, 2009 the Board was notified by the RO that the 
Veteran died on November [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


